Citation Nr: 0216019	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.


FINDING OF FACT

Entitlement to nonservice-connected pension benefits was 
established in October 1976, and the evidence does reflect 
that the disabilities, which established entitlement to 
nonservice-connected pension and those that the veteran has 
developed thereafter, render him so helpless as to be unable 
to care for himself and perform tasks incident to daily 
living; the evidence of record does not indicate that the 
veteran is bedridden or housebound.


CONCLUSION OF LAW

The criteria for a special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  In this regard, the veteran has been 
advised of the applicable law and regulations, and has also 
been furnished with two comprehensive Department of Veterans 
Affairs (VA) medical examinations to ascertain his 
eligibility for special monthly pension.  The most recent 
examination was conducted in August 2002 pursuant to a Board 
development memorandum, and the veteran and his 
representative have been provided with the results of that 
examination.  The Board further notes that neither the 
veteran nor his representative have expressed any 
dissatisfaction with the August 2002 examination or the 
report therefrom, and have not provided any additional 
evidence in support of the veteran's claim.  Thus, the record 
reflects that the veteran has been continually advised of the 
steps the regional office (RO) and the Board were taking to 
develop his claim and that such notification included a June 
1998 statement of the case and supplemental statements of the 
case issued in October 1998 and February 2001.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further notes 
that as a result of the Board's decision to grant special 
monthly pension benefits, there can be no prejudice to the 
veteran by any failure to notify or develop under the VCAA.  
Consequently, the Board finds further notice and/or 
development pursuant to the VCAA is not required.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 3.351(a) (2001).

A veteran is considered to be housebound if he or she has a 
single permanent disability rated at 100 percent and either 
has an additional disability or disabilities independently 
ratable at 60 percent or more, or "is substantially confined 
to such veteran's house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime."  38 U.S.C.A. 
§ 1502(c) (West 1991); 38 C.F.R. § 3.351(d) (2001). 

In this case the RO found in October 1976 that the veteran 
was unemployable due to his minimum education level and the 
fact that his claim for nonservice-connected pension was 
based in part on orthopedic disabilities.  At that time, the 
veteran's disabilities consisted of service-connected 
inactive tuberculosis, rated as 30 percent disabling, 
nonservice-connected status post left knee meniscectomy, 
rated as 20 percent disabling, lumbar spine spondylosis, 
rated as 10 percent disabling, and cervical spine 
spondylosis, rated as 10 percent disabling.  Thereafter, a 
June 1988 rating decision established service connection for 
a laceration scar on the left tibia, assigning a 
noncompensable evaluation, and the veteran underwent a left 
knee replacement in September 1993, at which time it was also 
noted that the veteran had a history of hypertension, 
atypical chest pain, and anemia.  

April 1998 VA general medical examination also revealed that 
the veteran had a left-sided cerebrovascular accident (CVA) 
in July 1997, but that this was not followed by total 
paralysis, with symptoms limited to only numbness and 
tingling on the left side of the body.  While there was a 
subsequent surgery to relieve a blockage in the left carotid 
artery, the veteran now had minimal complaints due to this 
event.  In addition, he reported difficulty with sleeping and 
a problem with his memory.  Examination of the right knee 
revealed minimal osteoarthritis, and with the exception of 
the left knee replacement that exhibited some tenderness and 
flexion to 105 degrees, orthopedic examination was 
essentially negative.  The April 1998 VA examiner concluded 
that the veteran's CVA was without current residuals, that 
the veteran has mild obstructive pulmonary disease, mild 
hypercholesterolemia, a total knee replacement, minimal 
osteoarthritis of the right knee, and hypertension.  Thus, 
the Board agrees with the May 1998 rating decision 
assessments of 30 percent for inactive pulmonary tuberculosis 
under 38 C.F.R. § 4.97, Diagnostic Code 6721 (2001), 0 
percent for the tibial scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001), 30 percent for the left knee 
replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2001), 10 percent for arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001), 10 percent for cervical spine 
spondylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001), 10 percent for lumbar spine spondylosis under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001), and 10 
percent for residuals of the left-sided CVA under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8008 (2001).

Subsequently received VA outpatient records evidence some 
increased left knee symptoms in 1995 and 1996, but in June 
1997, evaluation of the left knee revealed no effusion or 
evidence of loosening, and flexion was to 100 degrees.  March 
and April 1998 records indicate some evaluation for sleep 
apnea, snoring and excessive daytime sleepiness, and the 
diagnosis included dyssomnia associated with the veteran's 
CVA, mild obstructive sleep apnea, hypertension and 
tuberculosis.  

At the veteran's personal hearing in September 1998, the 
veteran testified that he was using a respiratory machine to 
help with his sleep apnea and that his overall condition had 
not really changed since his previous VA examination in April 
1998 (transcript (T.) at pp. 1-4).

A VA outpatient record from July 1998 merely documents that 
the respiratory machine was helping the veteran 
significantly, and that he was able to get to deeper sleep 
and was more alert during the daytime.  He did complain of 
left knee pain but had no other complaints. 

At the veteran's hearing before a member of the Board in 
December 2001, the veteran indicated that he was not able to 
use his left hand and shoulder as a result of his stroke (T. 
at p. 3).  He indicated that he could make a fist with his 
left hand but not tightly (T. at p. 4).  The veteran noted 
the need for crutches and a cane, and that he continued to 
suffer from hypertension (T. at p. 5).  He continued to have 
problems with his memory (T. at p. 5).  He also continued to 
use the respiratory machine at night (T. at pp. 7-8).  The 
veteran denied using his cane all the time or that he used a 
wheelchair (T. at pp. 9-10).

August 2002 VA general medical examination revealed that the 
veteran was taking regular medication for his hypertension 
and that he still experienced left-sided weakness as a result 
of his previous CVA.  He denied major problems with 
forgetfulness, and noted that he could walk two or three 
blocks with the help of a cane and climb about five stairs at 
a stretch.  He also denied any recurrence of tuberculosis but 
did have intermittent left knee pain.  Physical examination 
revealed that movements of the left knee joint were slightly 
decreased with motion range to 120 degrees, memory appeared 
good, and residual left-sided hemiparesis manifested by power 
of 3 to 4/5 in the left upper extremity as opposed to 4/5 in 
the right.  The diagnosis included well-controlled 
hypertension, residual left hemiparesis, status post left 
carotid endarterectomy in 1997, pulmonary tuberculosis, 
treated and improved, obstructive sleep apnea since 1998 with 
the use of a continuous positive airway pressure (CPAP) 
machine, status post left knee replacement, and chronic 
obstructive pulmonary disease (COPD).

Thus, based on the above, the Board finds that the most 
disabling disabilities would be the veteran's residuals of 
CVA with some left-sided hemiparesis, and the veteran's 
residuals of left knee replacement.  However, the Board 
further finds that neither of these disabilities can be 
considered severe enough to warrant a 100 percent evaluation 
on any kind of permanent basis.  Consequently, the Board 
finds that the veteran is not eligible for increased special 
monthly pension on the basis of housebound status, as a 
preponderance of the evidence is against the finding of a 
permanent disability rated at 100 percent.  Moreover, even if 
the Board were to rate the veteran's residuals of CVA as both 
permanent and 100 percent disabling, a preponderance of the 
evidence would still be against a finding that the veteran's 
left knee replacement together with the veteran's remaining 
disabilities are productive of symptoms warranting a 60 
percent or greater evaluation or that the veteran is 
substantially confined to his house or immediate premises due 
to a disability or disabilities which it is reasonably 
certain will remain throughout the veteran's lifetime.  The 
evidence clearly indicates that while the veteran may not 
drive due to his left-sided hemiparesis, the veteran is 
ambulatory and otherwise clearly not confined to his home or 
immediate premises.

However, a special monthly pension may also be payable to a 
veteran otherwise entitled to nonservice-connected disability 
pension if the veteran's overall disability picture results 
in the need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.351(a)(1) (2001).  To qualify for special monthly pension 
benefits based on the need for regular aid and attendance, it 
is required that an individual be helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) (2001).  The 
regulations further provide that aid and attendance are 
needed if an individual is blind or nearly blind, or is a 
patient in a nursing home because of mental or physical 
incapacity, or if the evidence otherwise establishes a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(2001).

The evidence of record does not reveal that the veteran is a 
patient in a nursing home or that he is blind or nearly blind 
for special monthly pension purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3) (2001).  Such determinations as to the need for 
aid and attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2001).  Under this regulation, consideration is to be given 
to such conditions as: the inability of the veteran to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; the inability of the veteran to feed 
himself/herself through loss of coordination of upper 
extremities or through the veteran's extreme weakness; the 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his/her daily environment.  "Bedridden" will be 
a proper basis for the determination, and is defined as that 
condition which, through its essential character, actually 
requires that the veteran remain in bed, not simply that the 
veteran has voluntary taken this action or a physician has 
recommended it.  

The Board stresses that it is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made. 38 C.F.R. § 3.352(a) 
(2001).  Moreover, it is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a) (2001).

With respect to the need for regular aid and attendance, the 
Board would first note that the veteran is clearly not 
bedridden, and that therefore the need for regular aid and 
attendance may not be established on this basis.  However, 
with respect to the alternative criteria for establishing the 
need for regular aid and attendance, the Board recognizes 
that the most recent VA examiner noted that the veteran had 
been having residual left hemiparesis, more so in the left 
upper extremity, could not engage in some of his daily 
activities, and required assistance to dress and undress, get 
into the bathtub, bath himself, shower, clean, and escape 
from the hazards of his environment.  The examiner further 
found that the veteran was substantially confined to his 
flat, but not laying in bed, and could move around with the 
help of the cane.  The examiner also noted in his diagnosis 
that the veteran required some assistance daily to fix the 
CPAP machine.  Thus, while the VA examiner indicated that the 
veteran could not engage in "some" of his daily activities, 
the Board notes that with the exception of the finding that 
the veteran was not bedridden, the activities that the 
examiner found required assistance were the majority of the 
criteria set forth in 38 C.F.R. § 3.352(a).  Accordingly, 
giving the veteran the benefit of the doubt, the Board finds 
that the veteran is entitlement to special monthly pension 
based on the need for regular aid and attendance under 
38 C.F.R. § 3.351.  


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

